Citation Nr: 1646000	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent since December 4, 2008, for right upper extremity numbness and tingling.

2.  Entitlement to a rating in excess of 10 percent since December 4, 2008, for left upper extremity numbness and tingling.

3.  Entitlement to a rating in excess of 10 percent since December 4, 2008, for right lower extremity numbness and tingling.

4.  Entitlement to a rating in excess of 10 percent since December 4, 2008, for left lower extremity numbness and tingling.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected type II diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1969 to April 1971. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Jackson, Mississippi, Regional Office (RO). 

In an August 2012 decision, the RO denied an increased rating for the Veteran's diabetes. He submitted a notice of disagreement (NOD) in October 2012 and was issued a statement of the case (SOC) in January 2014. The Veteran did not submit a timely substantive appeal. In a June 2015 rating decision, the RO again denied an increased rating for diabetes. He did not submit an NOD to that decision. Therefore, this issue is not appeal and will not be addressed below.

The issue of service connection for peripheral vascular disease has been raised by the record in a February 2015 diabetes disability benefits questionnaire completed by the Veteran's private physician. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since December 4, 2008, the Veteran's right and left upper extremity peripheral neuropathy has been shown to be manifested by no more than pain, numbness, feelings of weakness and loss of strength, tingling, decreased reflexes, fatigue, shakiness, a burning sensation, mild paresthesias and/or dysesthesias, tremors, stiffness in his fingers, an inability to hold things in his hands and button his shirt, daily flare-ups, and mild-to-moderate neuropathy.

2.  Since December 4, 2008, the Veteran's right and left lower extremity peripheral neuropathy has been shown to be manifested by no more than tingling, numbness, pain, a burning sensation, weakness, fatigue, dysesthesias, paresthesias, tremors, decreased sensation, decreased and absent reflexes, increased sensitivity, swelling, tenderness, difficulty walking, an inability to play games with his grandchildren, limitation of ankle motion due to pain, a requirement that he wear corrective shoes, daily flare-ups, and mild-to-moderate neuropathy.

3.  The Veteran's ED was caused by his service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent since December 4, 2008, for right (major) upper extremity numbness and tingling have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.40, 4.124a, Diagnostic Code 8515.

2.  The criteria for a rating of 20 percent since December 4, 2008, for left (minor) upper extremity numbness and tingling have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.40, 4.124a, Diagnostic Code 8515.

3.  The criteria for a rating of 20 percent since December 4, 2008, for right lower extremity numbness and tingling have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.40, 4.124a, Diagnostic Code 8520.

4.  The criteria for a rating of 20 percent since December 4, 2008, for left lower extremity numbness and tingling have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.40, 4.124a, Diagnostic Code 8520.

5.  The criteria for service connection for ED have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a December 2008 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him. The December 2008 notice was issued to the Veteran prior to the June 2009 rating decision from which the instant appeal arises. The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). The Veteran's left and right upper extremity disorders are rated by analogy to diagnostic code 8515. Diagnostic Code 8515 provides ratings for paralysis of the median nerve. A 10 percent rating is warranted for mild paralysis of either the major or minor extremity. Moderate incomplete paralysis warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity. Severe incomplete paralysis warrants a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity. 38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran's left and right lower extremity disorders are rated by analogy to diagnostic code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8520.
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A.  Upper Extremities

In December 2008, the Veteran was afforded a VA examination. He reported numbness and pain in his forearms, hands, and fingers. He had flare-ups of intense pain and some sensation to his hands one to two times per day lasting one hour each. He eased the flare-ups with massage. He also reported occasional weakness and loss of strength in his hands, resulting in him dropping a cup of coffee after holding it for 20-30 minutes. On examination, his senses, reflexes, and strength were normal. He was diagnosed with mild to moderate neuropathy.

In April 2009, the Veteran was afforded another VA examination. The examiner stated that a January 2009 nerve conduction test showed mild neuropathy in the upper extremities. At the examination, the Veteran reported constant numbness from his hands to his forearms, and tingling and pain in his hands if he held something for any period of time, wrote for 10-15 minutes, or drove. He stated that he sometimes wakes during the night with numbness in his hands. He denied any weakness in his hands. On examination, he exhibited discomfort with motion in the right wrist and a positive test in both wrists for carpal tunnel syndrome. He had decreased reflexes but sensory tests were normal. The examiner stated that there was no evidence of diabetic neuropathy in the upper extremities.

In March 2011, the Veteran was afforded another VA examination. He reported chronic tingling, numbness, burning, weakness, and fatigue in his upper extremities. He had functional loss resulting in decreased grip and inability to use the computer for more than an hour at a time. He also reported daily pain flare-ups lasting about 15 minutes each. On examination, his reflexes and sensory tests were normal. He was diagnosed with mild bilateral peripheral neuropathy with mild functional limitations. 

In an April 2012 statement, the Veteran wrote that he had tingling in his hands and that his hands shake, which causes difficulty at his job as a security officer because he has to carry a gun. In an April 2012 statement, the Veteran's spouse wrote that the Veteran has difficulty handling tools due to tingling and numbness in his hands.

In May 2012, the Veteran was afforded another VA examination. The Veteran reported numbness and tingling in his hands and forearms, that his symptoms happen daily and last 5-15 minutes, and that symptoms are relieved with movement and positional changes. On examination, he exhibited mild intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, normal strength, normal reflexes, and decreased monofilament test response in his hands and fingers. He was diagnosed with diabetic peripheral neuropathy manifested by incomplete paralysis of both the right and left median nerves.

A September 2012 VA treatment record states that the Veteran had increased numbness, pain, and stiffness in his 4th and 5th fingers, and that he sometimes has to use his other hand to move the fingers in the morning. He was diagnosed with neuropathy. Private treatment records dated between October 2012 and March 2014 document that the Veteran had symptoms of numbness, pain, paresthesias, tremors, tingling, and a burning sensation. It was noted that his diabetic complications included peripheral neuropathy.

On his January 2013 VA Form 9, the Veteran reported extreme pain in his hands and that he could no longer hold tools, button shirts, and sometimes could not hold a pen. He again noted the difficulty this causes at his job because he has to handle a firearm. He also stated that it is becoming more frequent that he has to physically force open his fingers using his other hand and having to do so causes him significant pain. On a February 2015 VA Form 646, the Veteran's representative stated that the Veteran's upper extremity tingling, numbness, and pain had increased in severity, that he had lost the ability to hold anything in his hands, and that he had decreased range of motion preventing him from doing daily activities.

In May 2015, the Veteran was afforded another VA examination. The examiner indicated that the Veteran had no upper extremity symptoms attributable to diabetic peripheral neuropathy. On examination, strength, reflexes, monofilament tests, and sensation tests were all normal. The examiner stated that the Veteran does not have upper extremity diabetic peripheral neuropathy but, instead, based on April 2008 and January 2009 electromyography tests, the Veteran had "[f]indings consistent with [carpal tunnel syndrome]." The examiner provided no explanation for the fact that the test results, symptoms, and diagnoses she advanced conflicted with prior results and diagnoses. Therefore, this examination is of low probative value.

The Veteran's upper extremity peripheral neuropathy has been shown to be manifested by no more than pain, numbness, feelings of weakness and loss of strength, tingling, decreased reflexes, fatigue, shakiness, a burning sensation, mild paresthesias and/or dysesthesias, tremors, stiffness in his fingers, an inability to hold things in his hands and button his shirt, daily flare-ups, and mild-to-moderate neuropathy. Given these facts, the Board finds that a 30 percent evaluation for moderate right (major) upper extremity median nerve paralysis and a 20 percent evaluation for moderate left (minor) upper extremity median nerve paralysis most closely approximates the Veteran's symptoms and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A higher rating is not warranted as the Veteran does not exhibit severe symptoms in either upper extremity.

B.  Lower Extremities

At the December 2008 VA examination, the Veteran reported chronic tingling, numbness, and pain in his ankles, feet, and toes. He experienced flare-ups that caused pain and decreased sensation every evening and lasting one hour. He eased the flare-ups by soaking in warm water and Epsom salts and with massage. He also exercised his toes and took Aleve every evening. On examination, he had decreased sensation in his ankles and feet and decreased reflexes in his ankle and knee. His strength was normal. He was diagnosed with mild to moderate neuropathy. In a December 2008 statement, the Veteran wrote that his physician prescribed corrective shoes.

At an April 2009 VA examination, the Veteran reported increased sensitivity in his feet in the prior 6-8 months. He reported tingling in his feet at night, constant numbness in his feet and legs, and intermittent pain in his feet and ankles. He stated that he gets pain flare-ups lasting 30-45 minutes in his feet every night requiring rest, soaking, and sometimes over-the-counter medication. He denied any weakness in his lower extremities. The examiner noted that the Veteran had specialty shoes and shoe inserts that helped relieve his symptoms. On examination, he had swelling and tenderness in his ankles; his range of motion was limited by discomfort. He had no reflexes in the knees, ankles, or plantar surface of the foot. He had hypersensitivity in his feet and decreased vibration sensation in his toes. He was diagnosed with mild-to-moderate peripheral neuropathy in the lower extremities.

At his March 2011 VA examination, the Veteran reported chronic weakness, fatigue, tingling, numbness, decreased sensation, and burning with dysesthesia to the plantar surface of his feet. He had functional loss causing him to be able to walk for only 15 minutes at a time. He reported daily pain flare-ups, mostly at night, lasting 30 minutes. On examination, he had no vibration sensitivity across his toes, no reflexes in his knees, and decreased reflexes in his ankles. Monofilament response was absent in both feet. He was diagnosed with mild bilateral peripheral neuropathy with mild functional limitations. In an April 2012 statement, the Veteran wrote that he had tingling in his feet and that walking is uncomfortable. In an April 2012 statement, the Veteran's spouse wrote that the Veteran has difficulty standing and walking.

At his May 2012 VA examination, the Veteran reported a tingling sensation in his lower extremities, increased sensitivity in the plantar surface and sides of both feet, and a burning sensation in both feet. Symptoms were aggravated by walking and weightbearing and relieved with non-weightbearing and Motrin. On examination, he exhibited mild intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, normal strength, normal reflexes, and decreased monofilament test response in his feet and toes. He was diagnosed with diabetic peripheral neuropathy manifested by mild incomplete paralysis of the right and left sciatic nerves. Private treatment records dated between October 2012 and March 2014 document that the Veteran had symptoms of numbness, pain, paresthesias, tremors, tingling, and a burning sensation. It was noted that his diabetic complications included peripheral neuropathy.

On his January 2013 VA Form 9, the Veteran reported continued numbness and increasing tingling in his lower extremities. He stated that sometimes he cannot feel his feet, walk, run or play games with his grandchildren. A January 2013 VA treatment record indicates that the Veteran reported pain his heels, worse on the left side. He had decreased sensation to the plantar surface of the feet. He was diagnosed with, in pertinent part, painful neuropathy. On a February 2015 VA Form 646, the Veteran's representative stated that the Veteran's lower extremity tingling, numbness, and pain had increased in severity, and that he had decreased range of motion preventing him from doing daily activities.

At his May 2015 VA examination, the Veteran reported constant tingling in his feet. On examination, the Veteran exhibited normal strength, reflexes, and monofilament and sensation test responses. The examiner indicated that the Veteran had mild paresthesias and/or dysesthesias attributable to diabetic peripheral neuropathy. Despite this indication, the examiner stated that the Veteran did not have lower extremity diabetic peripheral neuropathy. The examiner provided no explanation for this internal consistency or for the fact that the test results, symptoms, and diagnoses she advanced conflicted with prior results and diagnoses. Therefore, this examination is of low probative value.

The Veteran's lower extremity peripheral neuropathy has been shown to be manifested by no more than tingling, numbness, pain, a burning sensation, weakness, fatigue, dysesthesias, paresthesias, tremors, decreased sensation, decreased and absent reflexes, increased sensitivity, swelling, tenderness, difficulty walking, an inability to play games with his grandchildren, limitation of ankle motion due to pain, a requirement that he wear corrective shoes, daily flare-ups, and mild-to-moderate neuropathy. Given these facts, the Board finds that a 20 percent evaluation for moderate paralysis of each of the Veteran's right and left sciatic nerves most closely approximates the Veteran's symptoms and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A higher rating is not warranted as the Veteran does not exhibit moderately severe symptoms in either lower extremity.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment. The Veteran has repeatedly reported that he works as a security officer at a casino.

C.  Erectile Dysfunction

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for posttraumatic stress disorder (PTSD), type II diabetes mellitus, and upper and lower extremity numbness and tingling.

An October 2004 private treatment record indicates that the Veteran was diagnosed with ED. December 2008, April 2009, January 2014, and May 2015 VA medical opinions state that the Veteran's ED was diagnosed prior to his diabetes and, therefore, the diabetes could not have caused or aggravated the ED. They also state that his ED is more like than not "related to" his low testosterone and aging. These opinions do not provide a cause for ED and do not address the Veteran's history of hyperglycemia which preceded his actual diagnosis of diabetes. The December 2008, April 2009, and January 2014 opinions also do not address relevant private treatment records, which were added to the file after the opinions were rendered. The May 2015 VA examination report addressed the private treatment records only to observe that the private physician would not have had the advantage of all the Veteran's VA medical records and, therefore, the private records are not an accurate assessment of the Veteran's health. There is no evidence, however, that the private physician did not know the Veteran's complete medical history. A private medical opinion may not be discounted solely because the opining physician did not review the claims file. See Nieves-Rodriguez v. Peake, 22. Vet. App. 295, 303-304 (2008).For these reasons, these opinions are of low probative value. 

In the report of a May 2012 VA examination, the examiner indicated that the Veteran did not have ED that was at least as likely as not caused by diabetes. No rationale was provided. Therefore, this examination is inadequate. 

Private treatment records dated between October 2012 and March 2014 state that the Veteran's ED is a complication of his diabetes.

The evidence is in equipoise as to whether the Veteran's ED was caused or aggravated by his service-connected diabetes. Private treatment records over 1.5 years state that ED was caused by diabetes; several VA medical opinions-all of which are inadequate or of low probative value-state that ED was not caused or aggravated by diabetes. In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's ED, service connection is warranted and the claim is granted.


ORDER

A rating of 30 percent since December 4, 2008, for right (major) upper extremity numbness and tingling is granted.

A rating of 20 percent since December 4, 2008, for left (minor) upper extremity numbness and tingling is granted.

A rating of 20 percent since December 4, 2008, for right lower extremity numbness and tingling is granted.

A rating of 20 percent since December 4, 2008, for left lower extremity numbness and tingling is granted.

Service connection for erectile dysfunction is granted.



REMAND

Remand of the issue of service connection for hypertension is necessary to obtain an adequate medical opinion. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the May 2015 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his hypertension. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. The examiner must expressly address the private treatment records indicating hypertension was caused by diabetes in rendering the medical opinion.

The examiner should address the following:

a.  whether the Veteran's hypertension originated during active service or was caused by service, including the Veteran's known exposure to herbicides.

b.  whether the Veteran's hypertension was caused by any service-connected disability.

c.  whether the Veteran's hypertension was aggravated by any service-connected disability.

Service connection is currently in effect for PTSD, type II diabetes mellitus, and upper and lower extremity numbness and tingling.

The examiner's attention is drawn to the following:

*March 2005 VA treatment record stating a diagnosis of hypertension. VBMS Entry 3/17/2005, p. 8.

*December 2005 VA treatment record listing a diagnosis of hypertension. VBMS Entry 1/31/2006, p. 7.

*December 2008 VA examination.

*December 2008 written statement from the Veteran.

*March 2010 NOD.

*May 2012 VA examination. 

*October 2012 private treatment record listing "antihypertensive medication" as part of the treatment for diabetes. VVA Entry 6/25/2014, p. 40.

*January 2013 VA Form 9 with written statement from the Veteran.

*January 2014 VA examination.

*February 2015 disability benefits questionnaire completed by the Veteran's private physician.

*May 2015 VA examination.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


